DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (Agrawal), U.S. Publication No. 2017/0024574 in view of Tam et al. (Tam), U.S. Patent No. 8,502,666.
Regarding Claims 1 and 10, Agrawal discloses a method for securing an 
unattended computer system comprising: 
providing a computer (i.e., device 100; see paragraph [0010]) having a radio transceiver (see figure 1), said radio transceiver being used to provide said computer wireless signals comprising data, said data transferring between said computer and a (i.e., the device 100 communicates wirelessly via a wireless interface 105 with an external lockable device 103 therefore, radio transceiver being used to provide data transferring between said computer and a wireless communication network; see paragraphs [0011], [0028] and [0030]-[0031]);
providing a human user in physical proximity to said computer to use said computer and said wireless communication network (in other words, the user has come in proximity of the device to provide user login therefore, a human user in physical proximity to said computer to use said computer is provided; see paragraphs [0010] and [0011]);
said human user manipulating said computer to provide authentication credentials for said human user to access said computer (i.e., the user provides password entry or voice command as described in paragraphs [0011] and [0014]);
validating, at said computer, said authentication credentials (in other words, the device 100 is unlocked by a successful or correct password or voice command therefore, authentication credential are validated as described in paragraphs [0014] and [0032]);
detecting, when said authentication credentials are validated, said physical proximity to said computer of said human user (i.e., the user’s proximity to the device is determined using the IR sensors; see paragraphs [0012] and [0014]), said detecting comprising:
(in other words, if the user moves outside of the detection range of the IR sensors or proximity of the device; see paragraphs [0014] and [0038]); and
after said human user is no longer detected in physical proximity to use said computer, securing; said computer from unauthorized use (in other words, if the user leaves the proximity, the device is placed in a locked state; see paragraph [0014]).
Agrawal fails to disclose obtaining signal, data, said signal data comprising data about properties of said wireless signals; and comparing said signal data against a baseline signal profile of signal data, said baseline signal profile indicating signal data when no human user is at said computer.
Tam discloses obtaining signal, data, said signal data comprising data about 
properties of said wireless signals (as described in col. 4, lines 10-31); and comparing said signal data against a baseline signal profile of signal data, said baseline signal profile indicating signal data when no human user is at said computer (as described in col. 5, line 52-col. 6, line 32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Tam’s invention with Agrawal’s invention for minimizing the false alarm rates (see col. 1, lines 45-62 of Tam).
Regarding Claims 2 and 11, Agrawal and Tam disclose the method and system 
(see paragraph [0014]).
Regarding Claims 3 and 12, Agrawal and Tam disclose the method and system 
as described above.  Agrawal further discloses wherein said security action comprises locking said computer (see paragraph [0014]).
Regarding Claims 5 and 14, Agrawal and Tam disclose the method and system 
as described above.  Agrawal further discloses further comprising: after said securing said computer from unauthorized use (in other words, if a timeout occurs in decision block 523), a second human user manipulating said computer to provide second authentication credentials for said second human user to access said computer; determining that said second authentication credentials are invalid; after said determining that said second authentication credentials are invalid, further securing said computer from unauthorized use (in other words, Agrawal describes in figure 5 where multiple people may be present therefore, in this embodiment there could be a “second” human user; see paragraph [0033]-[0037]).
Regarding Claim 6, Agrawal and Tam disclose the method as described above.  
Agrawal further discloses wherein said human user and said second human user are not the same (see paragraph [0033]).
Regarding Claims 7 and 15, Agrawal and Tam disclose the method and system 
as described above.  Agrawal further discloses wherein said further securing said computer from unauthorized use comprises said computer executing a security action (see paragraph [0014]).
Regarding Claims 8 and 16, Agrawal and Tam disclose the method and system 
as described above.  Agrawal further discloses wherein said security action comprises locking said computer (see paragraph [0014]).
	
Claims 4, 9, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Tam in view of Oren, U.S. Publication No. 2015/0282081.
Regarding Claims 4 and 13, Agrawal and Tam disclose the method and system 
as described above.  Agrawal and Tam fail to disclose wherein said disabling said radio transceiver comprises discontinuing electric power to said radio transceiver or network hardware, and said disabling said network hardware of said computer comprises discontinuing electric power to said network hardware. Oren discloses wherein said disabling said radio transceiver comprises discontinuing electric power to said radio transceiver or network hardware, and said disabling said network hardware of said computer comprises discontinuing electric power to said network hardware (see paragraph [0030]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Oren's invention with Agrawal’s and Tam’s invention for reducing power consumption.
Regarding Claims 9 and 17, Agrawal and Tam disclose the method and system 
as described above.  Agrawal and Tam fail to disclose wherein said disabling said radio transceiver comprises discontinuing electric power to said radio transceiver or network hardware, and said disabling said network hardware of said computer comprises discontinuing electric power to said network hardware. Oren discloses wherein said disabling said radio transceiver comprises discontinuing electric power to said radio (same as rejection for claim 4 above). It would have been obvious to a person cf ordinary skill in the art before the effective filing date of the claimed invention to consider Oren’s invention with Agrawal’s and Tam’s invention for reducing power consumption.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Tam in view of Huang, U.S. Publication No. 2016/0105278.
Regarding Claims 18 and 20, Agrawal and Tam disclose the method and system as described above.  Agrawal and Tam fail to disclose wherein said security action comprises setting said computer to sleep mode.  Huang discloses wherein said security action comprises setting said computer to sleep mode (see paragraphs [0003] and [0025]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Huang’s invention with Agrawal’s and Tam’s invention for providing efficient and effective data security. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Tam in view of Khan et al. (Khan), U.S. Publication No. 2015/0348007.
Regarding Claim 19, Agrawal and Tam disclose the method as described above.  Agrawal and Tam fail to disclose wherein said security action comprises disabling access to a digital wallet.  Khan discloses wherein said security action comprises disabling access to a digital wallet (see paragraph [0070]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Khan’s invention with Agrawal’s and Tam’s invention to secure data that is necessary for performing mobile financial transactions (see paragraph [0004] of Khan).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                 
February 23, 2021